        Case
         Case1:19-cr-00651-LTS
              1:19-cr-00651-LTS Document
                                 Document826-1
                                          833 Filed
                                               Filed09/15/21
                                                     09/07/21 Page
                                                               Page12ofof45




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :    CONSENT PRELIMINARY ORDER
                 - v. -                                  OF FORFEITURE/
                                                    :    MONEY JUDGMENT
CRISTIAN ULMANU,
                                                    :    19 Cr. 651 (LTS)
                          Defendant.
                                                    :
----------------------------------                  x
                                      September 9, 2019 CRISTIAN ULMANU (the
                 WHEREAS, on or about_________________,

“Defendant”), among others, was charged in three counts of a four-count Indictment, 19 Cr. 651

(LTS) (the “Indictment”), with conspiracy to commit access device fraud, in violation of Title 18,

United States Code, Section 1029(b)(2) (Count One); conspiracy to commit wire fraud and bank

fraud, in violation of Title 18, United States Code, Section 1349 (Count Two); and aggravated

identity theft, in violation of Title 18, United States Code, Sections 1028A(a)(1), 1028A(b) and 2

(Count Three);

                 WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2)(A), of any and all property, constituting, or derived from, proceeds obtained

directly or indirectly as a result of the commission of the offense charged in Count Two of the

Indictment, including but not limited to a sum of money in United States currency representing the

amount of proceeds traceable to the commission of the offense charged in Count Two of the

Indictment that the Defendant personally obtained, and various specific property;
                                       May 20, 2021
                 WHEREAS, on or about ____________________, the Defendant pled guilty to

Count Two of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Count Two of the Indictment and
        Case
         Case1:19-cr-00651-LTS
              1:19-cr-00651-LTS Document
                                 Document826-1
                                          833 Filed
                                               Filed09/15/21
                                                     09/07/21 Page
                                                               Page23ofof45




agreed to forfeit to the United States, pursuant to Title 18, United States Code, Section

982(a)(2)(A), a sum of money equal to $543,182 in United States currency, representing the

amount of proceeds traceable to the commission of the offense charged in Count Two of the

Indictment that the Defendant personally obtained;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $543,182 in United States currency representing the amount of proceeds traceable to

the offense charged in Count Two of the Indictment that the Defendant personally obtained; and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Samuel P. Rothschild, of counsel, and the Defendant, CRISTIAN ULMANU, and his

counsel, Daniel S. Parker, Esq., that:

               1.      As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $543,182 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count Two of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, CRISTIAN
        Case
         Case1:19-cr-00651-LTS
              1:19-cr-00651-LTS Document
                                 Document826-1
                                          833 Filed
                                               Filed09/15/21
                                                     09/07/21 Page
                                                               Page34ofof45




ULMANU, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
        Case
         Case1:19-cr-00651-LTS
              1:19-cr-00651-LTS Document
                                 Document826-1
                                          833 Filed
                                               Filed09/15/21
                                                     09/07/21 Page
                                                               Page45ofof45




J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

                   9.          The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


                                                                                             5/4/21
By:
       Samuel Rothschild                                                                     DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2504


CRISTIAN ULMANU


By:
        SIGNED ELECTRONICALLY BY COUNSEL ON BEHALF OF DEFENDANT WITH HIS CONSENT
       ________________________                                                              04/28/2021
                                                                                             ____________
       Cristian Ulmanu                                                                       DATE



By:    ________________________                                                              04/28/2021
                                                                                   Type text here
       Daniel S. Parker, Esq.                                                                DATE
       Attorney for Defendant


SO ORDERED:

 /s/ Laura Taylor Swain
_________________________________                                                            9/14/2021
HONORABLE LAURA TAYLOR SWAIN                                                                 DATE
UNITED STATES DISTRICT JUDGE
